Citation Nr: 1523112	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a cardiovascular condition, as due to herbicide exposure, to include Agent Orange. 


REPRESENTATION

Appellant represented by:	Michael T. Sullivan, Esq.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied the Veteran's claim of service connection for a cardiovascular condition, to include Ischemic Heart Disease (IHD). The Veteran's claim was subsequently transferred to the RO in New York, New York. 

The Board notes that a second rating decision was issued by the RO in Augusta, Maine, in June 2011, in accordance with Nehmer v. United States Department of Veterans Affairs. 32 F. Supp. 1404 (N.D. Cal. 1989); 38 C.F.R. § 3.816 (2014). The RO, in light of newly updated regulations regarding diseases associated with herbicide exposure, again denied the Veteran's service connection claim. A subsequent statement of the case (SOC) was provided to the Veteran, who, in turn, filed a substantive appeal (VA Form 9). Consequently, the claim is property before the Board for appellate review.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA was conducted. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for a cardiovascular condition, as due to herbicide exposure. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran was afforded a VA medical examination for his claimed cardiovascular condition in February 2009, more than six years ago. During the examination, the examiner noted that the Veteran had experienced palpitation for several years, suffered from dyspnea on exertion, and noted no signs of congestive heart failure. The VA examiner ultimately diagnosed the Veteran with palpitations and supraventricular tachycardia (SVT), noting no evidence of a nexus between the Veteran's diagnosed condition and his diabetes. 

In May 2011, the Veteran was afforded an IHD examination. During this examination, the examiner noted no myocardial infarction, no congestive heart failure, and no IHD. The examiner noted no indication or history of IHD in the Veteran's medical history or presently. 

In both rating decisions issued in September 2009 and June 2011, the RO ignored the Veteran's other diagnosed cardiovascular condition such as his SVT, and denied the Veteran's claim based on the fact that no current heart condition, to include IHD, were detected. The RO's SOC, while considering the Veteran's other diagnosed cardiovascular conditions, based the final determination on inadequate medical opinions/examinations. 

The Board finds that the February 2009 examination to be inadequate regarding its nexus opinion for the Veteran's diagnosed cardiovascular conditions, specifically his SVT. The Veteran's one and only VA examination concluded that the Veteran's diagnosed SVT was not etiologically related to his service-connected diabetes. However, the examination report fails to address the Veteran's condition as it relates directly to the Veteran's military service, to include his exposure to herbicides. 

The evidence of record indicates that the Veteran served in the Republic of Vietnam during his active duty military service. Therefore, herbicide exposure, to include Agent Orange, is presumed and conceded by the VA. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). As such, the Board finds that the 2009 examination/ opinion is inadequate as it fails to address any etiological/causal relationship between the Veteran's SVT and his exposure to herbicide, on a direct basis. While the Veteran's diagnosed heart condition is not among the presumptive conditions associated with such exposure, a direct nexus analysis must still be obtained in light of the facts and circumstances of the instant case. Accordingly, such requirement renders this previous VA examination inadequate and an addendum medical opinion regarding the nature and etiology of the Veteran's condition must be obtained. The examiner, therefore, must opine on any positive associations there may be between any incident of the Veteran's military service, to include herbicide exposure, and his SVT, on a direct basis.  

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board finds that the February 2009 VA examination to be inadequate, and provide no probative value in determining the Veteran's claim of service connection for a cardiovascular condition. The Board notes that while the Veteran's diagnosed heart condition is not among those presumptively linked to herbicide exposure, a direct analysis regarding the nature and etiology of the condition remains in want, prior to any appellate adjudication. Consequently, the claim must be remanded for further evidentiary development and an addendum medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed cardiovascular condition, to include IHD and SVT that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

Additionally, the RO is called upon to re-submit any requests for service treatment records not currently of record from the appropriate record centers. If such records are not available for any reason, or cannot be obtained, such efforts and result shall be noted and associated with the file. 

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should schedule the Veteran for another C&P examination with an appropriate VA examiner to ascertain the nature and etiology of the claimed cardiovascular condition, including IHD and SVT, to include a current diagnosis, as well as any diagnoses that have been pending since 2011, and addressing whether the Veteran's disorder is related to, or was caused /aggravated (permanently worsened beyond normal progression) his military service. The examiner is advised that the above should include a nexus opinion regarding any diagnosed cardiovascular conditions and the Veteran's exposure to herbicides, on a direct basis. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and the examiner should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner is advised that the Veteran is presumed to have been exposed to herbicides, to include Agent Orange. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



